Filed 9/25/15
                           CERTIFIED FOR PUBLICATION


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                    DIVISION ONE

                               STATE OF CALIFORNIA



In re M.M., a Person Coming Under the
Juvenile Court Law.

SAN DIEGO COUNTY HEALTH AND                   D067870
HUMAN SERVICES AGENCY,

        Plaintiff and Respondent,             (Super. Ct. No. SJ13093)

        v.

MARI M.,

        Defendant and Appellant.



        APPEAL from an order of the Superior Court of San Diego County, Kenneth J.

Medel, Judge. Affirmed.



        Richard L. Knight, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Paula J. Roach, Deputy County Counsel, for Plaintiff and Respondent.
       Mari M. (mother) appeals from the order of the juvenile court that her son M.M.,

born June 2013 (minor), was a child described by Welfare and Institutions Code section

300, subdivision (a). Mother contends the juvenile court erred when it (i) assumed

permanent jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement

Act (Fam. Code,1 § 3400 et seq.) (UCCJEA), after officials and a supreme court judge

from minor's "home state" of Japan unambiguously and repeatedly stated it was

inappropriate under their legal system for a Japanese court to communicate with the

juvenile court regarding this case; (ii) failed to advise her that she could commence a

separate custody action in Japan; and (iii) found minor a dependent under subdivision (a)

of Welfare and Institutions Code section 300, rather than under subdivision (b) of that

statute. Affirmed.

                     FACTUAL AND PROCEDURAL BACKGROUND

       On December 8, 2014, the San Diego County Health and Human Services Agency

(agency) received a report of severe domestic violence between mother and Rogers M.,

minor's father (father),2 which had taken place on December 2, 2014 and which had been

witnessed by minor. The domestic violence included father choking mother while

holding minor; father throwing mother into a piano, a table and onto the floor while

minor was "at their feet"; father pinning mother on the floor at least two times; father

breaking mother's phone; and mother hitting and kicking father and shredding his shirt


1      All further statutory references are to the Family Code unless noted otherwise.

2      Father is not a party to this appeal.
                                               2
among other allegations. The December 2 domestic violence incident came to light on

December 4, 2014 when Mother contacted father's naval command. Father's command

met with mother and father and summarily issued a military protective order (MPO)

requiring father to live outside the home pending its investigation.

       The agency in its January 13, 2015 detention report noted that during an agency

interview shortly after the incident, mother admitted minor was "at their feet" during

most of the December 2 incident; that the incident involved "choking, hitting, grabbing,

throwing objects [and] pushing" and father pinning her down "several times"; that she hit

father at least two times with a piano stool; and that at one point while she was hitting

father, father was holding minor. Mother nonetheless maintained she wanted the MPO

rescinded because father had "learned his lesson."

       The January 13 detention report also included an agency interview with father. He

admitted during the December 2 incident he pinned mother down on the floor; grabbed

and pushed her, causing her injury; broke her cell phone; and pushed her with a "long end

table." Father also reported mother hit him with her hands; kicked him with her feet; hit

him "several times" with a piano stool; tore off his shirt; and spat on him. Father

confirmed that minor witnessed the incident and that during a portion of the incident,

father was holding minor.

       The detention report noted that despite the domestic violence, both mother and

father wanted the MPO terminated; that they claimed they would never engage in

violence again; but that neither had expressed any "empathy for [minor] and the danger


                                              3
they put him in . . . ." That report further noted that neither mother nor father could

provide the agency with a "description of the skills that they have developed" since the

incident, and at least with respect to father, that since the incident he continued to make

statements indicating that he might become violent again, "such as speaking in an angry

tone while blaming mother for involving his command in the first place."

       The agency in the January 13 report also noted that it was working with "Navy

Fleet & Family Services" (NFFS) and father's command to assist the parents with

services. The agency received reports from NFFS regarding the "lack of cooperation and

progress" of mother and father. The agency noted that mother and father had also

provided "conflicting and/or partial statements" to the agency and/or to NFFS, including

in connection with prior domestic violence between them.

       During an agency interview, mother stated she and father had only one prior

incident of domestic violence, which occurred when father pushed her against a wall and

she fell to the floor. In this incident, mother stated she was then pregnant and was afraid

she was going to lose the baby. However, the agency noted mother told her therapist at

NFFS that there had been a "number" of prior domestic violence incidents between her

and father. The agency report also noted father initially did not disclose to his command

that he had choked mother during the December 2 incident.

       The January 13 report noted both mother and father denied the December 2

incident had any "negative impact" on minor and both were "primarily focused on father

returning to the home and convincing the [a]gency and the Navy that the most


                                              4
appropriate plan [was] for . . . the MPO [to be] lifted." Because mother and father

minimized the violence stemming from the December 2 incident, stated they did not need

domestic violence services and refused to recognize that minor was a "victim" of the

violence as well, the agency recommended that the minor live in mother's care and father

live outside the home; that they be restrained from having contact with one another

pending progress in services; and that the juvenile court provide the oversight to

minimize the likelihood of future domestic violence incidents between them.

       The juvenile court at the January 13, 2015 detention hearing found that the agency

had made a prima facie showing minor was a person described by Welfare and

Institutions Code section 300, subdivision (a) and that the agency had presented sufficient

facts showing the reason initial removal was necessary. The court ordered that minor be

detained with mother; that services be provided to effectuate reunification; and that

visitation between minor and father be supervised by a third party. The court also issued

a restraining order against father, while noting the MPO was in effect and was

" 'indefinite,' " and set a jurisdictional and dispositional hearing.

       In the January 28, 2015 jurisdiction/disposition report, the agency recommended

that a true finding be made on the Welfare and Institutions Code section 300, subdivision

(a) petition and that minor be declared a dependent of the juvenile court while remaining

in mother's care. In that report, the agency confirmed the Navy had substantiated

"Domestic Violence against the father and the mother as well as substantiated Child

Abuse and Neglect to both parents" arising from the December 2 incident.


                                               5
       Mother reported during a January 23, 2015 agency interview that father "has

aggressive/anger" problems; that father claims it's " 'in [his] blood' "; that although the

December 2 incident was "very violent," she did not believe minor had been traumatized

by witnessing the incident because minor believed mother and father were merely

"playing"; and that she and father needed help before he returned home to prevent

additional incidents of domestic violence.

       The January 28 report also included a follow-up interview with father. He stated

that the December 2 incident began when mother insisted he call his parents regarding

money father had lent them; that things escalated between them when his parents said

they did not have the money; that mother made several comments about father's parents

and father in response pushed mother; and that mother was the aggressor during the fight

and refused to stop, despite his repeated requests. Like mother, father reported during the

interview that minor was not " 'upset at all' " over the violence and that minor seemed to

think they were playing. Father nonetheless reported it was wrong to have fought in front

of minor.

       The agency in its January 28 report noted a "slight change" in the demeanor of

mother and father, as they both appeared to understand they needed help to ensure there

were no other incidents of domestic violence. Father admitted to having an "anger

problem that needs to be addressed" and both mother and father took "full responsibility

for their actions." Despite what appeared to be a slight change in attitude, however, the

agency noted that both mother and father "seem to have trouble understanding how their


                                              6
son was affected by their actions through the trauma he endured being subjected to such

violence in close proximity to him"; and that neither mother nor father "truly grasp[ed]

the enormous risk they placed their child in during this fight" or the "cycle of domestic

violence and effects and trauma it has on children."

       In addition, the agency noted despite the slight change in the attitude of mother

and father, they were still missing effective communication skills, domestic violence

skills and safely plans to prevent any future violence. The agency thus recommended in

its January 28 report that the agency continue to monitor the family as the "danger

remain[ed] high that if the parents break the restraining order and continue to have any

contact without progressing in services, they will likely have another violent altercation

in which [minor] could be severely injured or even killed"; that mother and father follow

a case plan, which included a domestic violence program, counseling and parenting

education; that mother continue to care for minor while the MPO/restraining order

remained in place; and that minor be made a dependent of the juvenile court.

       At the January 28 jurisdiction/disposition hearing, mother and father both asked

the court to set the matter for a contested hearing and to convert the petition to allege

subdivision (b) instead of subdivision (a) of Welfare and Institutions Code section 300.

Also during the hearing, the issue of UCCJEA arose. The record shows the court in

response asked mother and father a series of questions, given they previously resided in

Japan and minor had dual citizenship with the United States and Japan.




                                              7
       The record shows at the request of the agency, the juvenile court found it had

emergency jurisdiction under the UCCJEA and made its finding "nunc pro tunc" to the

time minor was detained. The court set a contested hearing for March 10, 2015.

       At the March 10 hearing, the juvenile court addressed the UCCJEA issue, noting

UCCJEA applied and noting it had "exhausted" its efforts in attempting to discuss

jurisdiction with the family court in Japan. The juvenile court noted that it contacted the

family court in "Zama City," the "Yokohama Family Court . . . Sagamihara Branch," and

that its efforts to do so were assisted by court interpreter Kenneth Levin. The juvenile

court summarized its efforts to contact the Japanese family court, as also reflected in a

written summary prepared by Mr. Levin dated March 9, 2015.3

       The juvenile court noted that with the help of Mr. Levin, it began on or about

March 2 "calling the Zama court and contacted one knowledgeable representative of the

court"; that the juvenile court's approach in these situations was to call a court's general

number, "find out the name of the judge who would be the proper judge to handle

something like this and then find out the name of the judge's clerk and then have [its]

telephone call transferred to that clerk, explain to that judge's clerk that [it] needed to talk

to the judge" and obtain the judge's and clerk's email addresses; and that it then would




3       This court on August 25, 2015 granted the agency's request to augment the record
to include the March 9 Levin summary; hearing transcripts from May 26 and August 13,
2015; and a written response by Hironori Wanami, judge of the Supreme Court of Japan,
to a March 11, 2015 letter prepared by the juvenile court, which response was received
by the juvenile court after the jurisdiction/disposition hearing (discussed post).
                                               8
send both of them " 'an email that describes the case, the details and what [it was] looking

for.' "

          The juvenile court noted this was its preferred approach because the out-of-state

court then had all the details about the case "in writing" instead of having to describe

what sometimes can be "complicated factual scenarios over the phone and having snap

judgments made on -- meaning the judge [in the other jurisdiction] can actually study the

email that has all the information . . . and make wise and knowledgeable comments."

          The juvenile court noted that despite three or four different telephone

communications with officials in Japan, which "finally included the personnel from Zama

City to contacting their supreme court to determine whether or not it would be

appropriate for one of their judges to field an email like this or to talk on the telephone

with another judge from someplace like San Diego, California, we were told that the

edicts came down, strong and firm and decisive, that that's not appropriate and that 'we

can't talk to you through email; we can't talk to you on the phone and we're not going to

do that.' "

          The March 9 Levin summary established Mr. Levin spoke to various Japanese

officials, all of whom confirmed it was inappropriate for a Japanese court to have contact

with another court regarding a specific case. After several phone calls, Mr. Levin was

also told the Supreme Court of Japan "had determined that there is no provision in the

legal system allowing local Family Courts to discuss specific cases with foreign

counterparts through informal channels," which Mr. Levin himself confirmed when he


                                                9
called the "Second Section of the Family Bureau of the General Secretariat of the

Supreme Court."

       The record shows the juvenile court thus initially concluded at the March 10

hearing that a Japanese court was not interested in taking over this case; that it "[did] not

see how other forms of communication would serve us any better"; and that the juvenile

court in good faith had "tried [its] hardest to explain the nature and purpose of this,

including that this was simply a brief discussion as to which jurisdiction would be most

appropriate to handle this case," which the juvenile court noted was met with "polite but

solid resistance."

       The record shows mother objected at the March 10 hearing to the juvenile court's

decision to take permanent jurisdiction of the case. Mother claimed the March 9 Levin

summary only showed the "secretary of the supreme court" of Japan as a matter of policy

would not agree to use email or a telephone to discuss jurisdiction. Mother thus claimed

that a Japanese court had yet to make a decision on jurisdiction. Mother requested the

juvenile court use a "certified letter" to contact Japan authorities regarding jurisdiction.

       After additional argument, the juvenile court out of an abundance of caution

agreed to prepare a certified letter to send to Japanese authorities regarding jurisdiction.

In agreeing to do so, the juvenile court noted that jurisdiction was appropriate in San

Diego because of the living situation of all the parties; that it was a "matter of great

impracticality and a failure of logic to send [the case] back to Japan under the

circumstances"; that the juvenile court was willing to say that directly to a Japanese judge


                                              10
if and when the court had a chance to talk to him or her; and that the juvenile court would

be a "strong advocate for the benefit of this child, for the benefit of the parents, that the

case remain here" in San Diego. As a result, the juvenile court continued the contested

hearing to April 9, 2015 "in order to make further efforts under the UCCJEA."

       The record shows the juvenile court on March 11, 2015 sent a four-page certified

letter by express mail to the Yokohama Family Court-Sagamihara Branch. In its letter,

the juvenile court explained it was contacting the Japanese family court to discuss

jurisdiction because minor had lived in California for less than six months when

dependency proceedings commenced. The juvenile court noted it desired to discuss the

issue of jurisdiction as soon as possible so that the courts could make a proper decision as

to which court should take the case.

       In particular, the juvenile court in its March 11 letter explained the nature of the

case; the parties involved, including the fact mother had been born in Japan and father

had been stationed in Japan when minor was born; and the statements made "in open

court" by mother and father of their intention to make San Diego their permanent

residence and not return to Japan. The letter reiterated the juvenile court needed to

discuss jurisdiction with the Japanese court "upon receipt of this correspondence," as

required under California law, and asked the Japanese court for "help" in doing so. The

juvenile court recommended, however, that the case stay in San Diego in light of the

circumstances and the parties' intentions to remain in San Diego. The letter concluded by

again asking the Japanese court to respond at its "earliest convenience either by e-mail


                                              11
(as above) or by telephone (as above), or by correspondence so that we may discuss the

issue of jurisdiction."

       At the April 9, 2015 hearing, the juvenile court noted it had not received a

response to its March 11 letter, despite the fact almost a month had passed since the

juvenile court had sent it by express mail. The juvenile court thus found it had exhausted

its efforts to discuss the jurisdiction issue with a Japanese court. Regarding mother's

contention the secretary of the supreme court of Japan had still not made a decision on

jurisdiction, the juvenile court noted it was present when the interpreter attempted to talk

to a Japanese judge and "in context," the issue there was not whether the Japanese court

was considering jurisdiction, as mother contended, but rather "the fine procedural issue

[of] whether or not that sort of communication [i.e., email or telephone] was

permissible." The juvenile court noted the Japanese supreme court said, " 'No, that's not

permissible,' so that -- without being able to talk by telephone or without being able to

communicate by email, that left [it] with the option . . . to write a letter. [¶] [The court]

did seal the letter with a court stamp just to make it as official as [it] could not knowing

what culturally would influence another judge or court personnel, and [the court] sent the

interpretive letter on the front. [¶] So at this point [the court] really ha[s] no faith that the

authorities in Japan are in any way interested in helping with this for one reason or

another and that's the basis of [its] conclusion."

       The juvenile court next turned to the petition. In connection with that petition, the

agency submitted addenda reports dated March 2, March 10 and April 9, 2015. The


                                               12
addenda noted mother was attending domestic violence and parenting classes and

counseling sessions through NFFS. Nonetheless, the April 9 addendum noted mother

during one of her counseling sessions denied any past domestic violence, which came as

a surprise to her counselor after an agency social worker disclosed mother's history of

previous domestic violence with father and with a former boyfriend. The April 9

addendum further noted mother seemed concerned about keeping the family intact and

worried father was missing various "milestones" with minor.

       The juvenile court received into evidence the various agency reports. Agency

social worker Debbie Hernandez testified that minor should be made a dependent of the

court because the December 2 incident had been "violent" and had taken place in front of

minor; that mother was participating in services, albeit "slowly"; that mother continued to

direct her efforts toward reuniting the family without fully appreciating the reason(s) why

father was not living in the home; and that the MPO/restraining order should remain in

place in order to allow mother and father time to progress in services while keeping

minor safe.

       Mother at the hearing testified that before the December 2 incident, there had been

no other domestic violence between her and father; that while they were living in Japan,

on one occasion mother blocked the front door in a attempt to prevent father from leaving

while they were arguing and father merely "moved [her] out of the way" and she ended

up falling on a bed; and that father had not pushed her during this incident.




                                             13
       After hearing the testimony, including from father, and the argument of counsel,

the juvenile court declared minor a dependent under section 300, subdivision (a) of the

Welfare and Institutions Code. The court noted from the various reports, including from

the January 13 detention report, that the December 2 incident did in fact occur; and that,

although mother denied any previous incidents of domestic violence with father, she in

fact told her NFFS therapist that " 'violence between [her] and father has been present

throughout their relationship, that it ha[d] often been mutual, and that they ha[d] both hit

each other before,' " which admission, the court noted, was consistent with the agency

reports of other incidents of domestic violence between them. The court thus found that

the domestic violence between mother and father was "serious" and not isolated; that they

needed "help"; and that, because this had been an ongoing issue between them, for

minor's safety it was necessary to declare him a dependent of the court to allow the

parents time to reunify.

       With regard to subdivision (a) of section 300 of the Welfare and Institutions Code,

the juvenile court found (by clear and convincing evidence) there was substantial

domestic violence between mother and father while minor was in close proximity and as

such, it put the child at "serious risk based on nonaccidental behavior even though that

nonaccidental behavior [was] directed at someone else and not the child, and I do think it

applies. [¶] That is, the conduct is purposeful, it's willful, it's intentional, and if the child

ends up being the victim of that conduct, . . . it fits under [section] 300(a) of the Welfare

and Institutions Code."


                                               14
       Finally, the juvenile court noted that, although the goal was for the family to

reunite as soon as possible, both mother and father had work to do as they were "at the

beginning of the case still." Thus, the juvenile court adopted the recommendations of the

agency, placed minor with mother and kept the restraining order intact. The court also

found (by clear and convincing evidence) under section 361, subdivision (c)(1) of the

Welfare and Institutions Code that minor be removed from father and ordered

enhancement services for father.

       The record shows after the April 9 jurisdiction/disposition hearing and after

mother filed her notice of appeal on April 13, 2015, the juvenile court received a

response to its March 11 certified letter.4 The juvenile court held a special hearing on

May 26, 20155 to discuss the response. The court noted that although the response was

dated March 31, 2015, it did not receive the letter until May 11, 2015. The juvenile court

also noted the letter was from Hironori Wanami of the Supreme Court of Japan. The

juvenile court made the response part of the record but also read the response into the

record.

       Judge Wanami stated in part as follows:

       "First of all, I would like to point out that communications between judges of

different states concerning judicial matters should be carried out through diplomatic



4      See footnote 3, ante.

5      The transcript incorrectly states the hearing took place on May 26, 2014, rather
than in 2015.
                                             15
channels in principle. Therefore it would be advised to use diplomatic channels if you

need to make inquires as to judicial matters.

       "However I think it [is] necessary to add that under the Japanese legal system a

Japanese judge is not allowed to discuss issues concerning jurisdiction over an individual

case with a judge of another state. Accordingly I would like to inform you that it will be

quite difficult to respond to your request mentioned in the letter above even if you use

diplomatic channels in this case.

       "Thank you for your understanding in advance."

       In light of Judge Wanami's response, the juvenile court noted at the May 26

hearing that it was "satisfied with the ruling it made on the UCCJEA issue previously,"

and that "this letter seems to confirm that no matter what means that we use, their rules

prohibit them from communicating with us and we've done the best we could under the

circumstances."

                                      DISCUSSION

       A. Jurisdiction

       Mother contends the juvenile court erred when it converted its temporary

emergency jurisdiction under section 3424, subdivision (a) to permanent jurisdiction

under section 3421, subdivision (a), after the juvenile court concluded at the April 9

hearing that a Japanese court had declined to exercise jurisdiction because on multiple

occasions Japanese officials stated it was improper for a Japanese court to communicate

by telephone, email or written correspondence with the juvenile court. According to


                                            16
mother, once the juvenile court found it was communicating in a manner deemed

unacceptable by Japanese authorities, the juvenile court nonetheless had an obligation to

determine whether Japan would assume jurisdiction. Mother further contends the

juvenile court did not allow sufficient time for a Japanese court to submit a response to

the juvenile court's March 11 letter and the juvenile court's letter in any event was flawed

because it failed to apprise Japanese officials that a lack of a response would be treated

by the juvenile court as a declination of jurisdiction.

       1. Guiding Principles

       The UCCJEA is the exclusive method in California for determining subject matter

jurisdiction in child custody proceedings involving other jurisdictions. (§ 3421, subd.

(b); In re Marriage of Nurie (2009) 176 Cal. App. 4th 478, 490.) The term "child custody

proceeding" is defined as "a proceeding in which legal custody, physical custody, or

visitation with respect to a child is an issue." (§ 3402, subd. (d).) "A dependency action

is a ' "[c]hild custody proceeding" ' subject to the UCCJEA." (In re A.M. (2014) 224
Cal. App. 4th 593, 597.)

       The purposes of the UCCJEA in the context of dependency proceedings include

avoiding jurisdictional competition and conflict, promoting interstate cooperation,

litigating custody or visitation where the child and family have the closest connections,

avoiding relitigation of another state's custody or visitation decisions, and promoting

exchange of information and other mutual assistance between courts of sister states. (In

re C.T. (2002) 100 Cal. App. 4th 101, 106.) "Under the UCCJEA, a California court must


                                              17
'treat a foreign country as if it were a state of the United States for the purpose of'

determining jurisdiction." (In re Marriage of Nurie, supra, 176 Cal.App.4th at p. 490,

quoting § 3405, subd. (a).)

         Here, there is no dispute that Japan, and not California, was minor's "home state"

as defined under the UCCJEA. (See § 3402, subd. (g).) There also is no dispute that the

juvenile court properly exercised temporary emergency jurisdiction in this case (see

§ 3424, subd. (a)) and that there were no prior custody proceedings in Japan involving

minor.

         Statutory interpretation is a question of law. (Barner v. Leeds (2000) 24 Cal. 4th
676, 683.) " 'In construing a statute, our fundamental task is to ascertain the Legislature's

intent so as to effectuate the purpose of the statute. [Citation.] We begin with the

language of the statute, giving the words their usual and ordinary meaning. [Citation.]

The language must be construed "in the context of the statute as a whole and the overall

statutory scheme, and we give 'significance to every word, phrase, sentence, and part of

an act in pursuance of the legislative purpose.' " [Citation.] In other words, " 'we do not

construe statutes in isolation, but rather read every statute "with reference to the entire

scheme of law of which it is part so that the whole may be harmonized and retain

effectiveness." [Citation.]' " [Citation.] If the statutory terms are ambiguous, we may

examine extrinsic sources, including the ostensible objects to be achieved and the

legislative history. [Citation.] In such circumstances, we choose the construction that

comports most closely with the Legislature's apparent intent, endeavoring to promote


                                              18
rather than defeat the statute's general purpose, and avoiding a construction that would

lead to absurd consequences. [Citation.]' [Citation.]" (Estate of Garrett (2008) 159
Cal. App. 4th 831, 836.)

       Subdivision (a) of section 3421 provides: "Except as otherwise provided in

Section 3424, a court of this state has jurisdiction to make an initial child custody

determination only if any of the following are true: [¶] (1) This state is the home state of

the child on the date of the commencement of the proceeding, or was the home state of

the child within six months before the commencement of the proceeding and the child is

absent from this state but a parent or person acting as a parent continues to live in this

state. [¶] (2) A court of another state does not have jurisdiction under paragraph (1), or a

court of the home state of the child has declined to exercise jurisdiction on the grounds

that this state is the more appropriate forum under Section 3427 or 3428, and both of the

following are true: [¶] (A) The child and the child's parents, or the child and at least one

parent or a person acting as a parent, have a significant connection with this state other

than mere physical presence. [¶] (B) Substantial evidence is available in this state

concerning the child's care, protection, training, and personal relationships."

       2. Analysis

       As noted by the agency, the statutory scheme is ambiguous regarding how a home

state and any other potential forum state may decline jurisdiction in order to confer

jurisdiction under section 3421, subdivision (a)(2). As the agency also notes, there

appear to be two "options": either the home state must decline jurisdiction by express


                                             19
order and make a finding that California is a more appropriate forum, as mother appears

to suggest (i.e., option one), or the home state can be deemed to have declined

jurisdiction when it refuses for whatever reason to commit one way or the other to protect

a child in a child custody proceeding or when, as in the instant case, it refuses to even

discuss the issue of jurisdiction with another state (i.e., option two).

       We decline to adopt option one as urged by mother. In our view, doing so would

create a rule that has the real potential to leave a child in a child custody proceeding in a

state of limbo between two forums, aptly described by the agency in its brief as

"emergency jurisdiction limbo." The instant case is a prime example of such: if we

concluded here that an express order was required by the home state in order to constitute

a denial under subdivision (a)(2) of section 3421, then potentially such an order would

never be forthcoming in light of the repeated statements from Japanese officials,

including from Judge Wanami of the Supreme Court of Japan, that it is inappropriate

under the Japanese legal system for a Japanese court to even discuss jurisdiction (or it

appears, any issue relative to the case) with the juvenile court.

       Thus, if option one was adopted in this case or in any case in which a home court

refused for whatever reason to commit one way or another to exercise jurisdiction over a

child in a child custody proceeding, that child—like minor here—would be deprived of

permanency. We agree with the agency that such a result would be antithetical to our

dependency scheme and the public policy underlying it, which favors the prompt




                                              20
resolution of dependency proceedings. (See In re Francisco W. (2006) 139 Cal. App. 4th
695, 706.)

       We therefore conclude option two is the more reasonable approach when

determining whether a home state has declined jurisdiction under section 3421,

subdivision (a)(2). That is, we conclude that when a home state declines jurisdiction in

any manner that conveys its intent not to exercise jurisdiction over a child in connection

with a child custody proceeding, including inaction or, as in the instant case, by refusing

to even discuss the issue of jurisdiction despite myriad good faith attempts to do so by the

juvenile court, that such inaction or refusal is tantamount to a declination of jurisdiction

by the home state on the grounds California is the more appropriate forum under

subdivision (a)(2) of section 3421.

       Applying this rule (i.e., option two) here, we conclude on this record that the

juvenile court properly found minor's home state of Japan declined jurisdiction on the

ground California is the more appropriate forum under subdivision (a)(2) of section

3421.6 We further conclude the juvenile court had subject matter jurisdiction over this

case under the UCCJEA because as noted (see ante, fn. 6) (i) minor and at least one of his

6       In any event, we note there is ample evidence in the record to support the finding
that California and not Japan is the more appropriate forum to exercise permanent
jurisdiction in this child custody proceeding, including that the December 2 domestic
violence incident took place in the San Diego area; that mother, father and minor all live
in the San Diego area and mother and father have stated they desire to remain in San
Diego and reunite; that father is currently stationed in San Diego and is to remain in San
Diego for at least a few more years; and that the Navy investigated the December 2
incident, after mother contacted father's command, issued an MPO (which at the time of
the jurisdiction/disposition hearing remained in effect) and through NFFS, is providing
services both to mother and father as they attempt to reunite.
                                             21
parents have a significant connection to California other than mere physical presence (see

§ 3421, subd. (a)(2)(A)), and (ii) substantial evidence is available in California

concerning minor's care, protection, training and personal relationships (see id., subd.

(a)(2)(B)). We thus conclude on this record that the jurisdictional prerequisites set forth

in subdivision (a)(2)(A) and (B) of section 3421 are satisfied in this case.

       Moreover, we reject mother's contention the juvenile court at the April 9 hearing

did not allow sufficient time for a Japanese court to submit a response to the juvenile

court's March 11 letter before the juvenile court exercised permanent jurisdiction. As

noted ante, since early March 2015 Japanese officials have unambiguously stated it was

improper under their legal system for a Japanese court to discuss jurisdiction with the

court of another state, a point made clear in the March 31, 2015 letter from Judge

Wanami of the Supreme Court of Japan.

       Thus, even if we concluded the juvenile court at the April 9 hearing allegedly

should have given a Japanese court more time to respond before it exercised permanent

jurisdiction, we further conclude that any such alleged "error" was harmless. (See In re

Celine R. (2003) 31 Cal. 4th 45, 60 [applying the harmless error test set forth in People v.

Watson (1956) 46 Cal. 2d 818, 836 in a dependency matter].) For the same reason, we

reject mother's contention the juvenile court's March 11 letter was fatally flawed because

it failed to apprise Japanese officials that a lack of a response would be treated by the

juvenile court as a declination of jurisdiction.7

7    In any event, as noted ante the juvenile court in its March 11 letter repeatedly
emphasized the need to discuss the jurisdiction issue with a Japanese court as soon as
                                              22
       Finally, mother contends the juvenile court erred because it allegedly had a duty to

inform her that she could commence a custody proceeding in Japan, minor's "home

state," which mother contends it failed to do. We note that in making this argument,

mother ignores the fact that at all times relevant she was represented by her own legal

counsel. In any event, we reject this argument.

       Not surprisingly, mother is unable to cite any statutory authority expressly

providing a court has an affirmative obligation, including under the UCCJEA, to advise a

party or a participant in a custody proceeding that he or she may commence such a

proceeding in the child's "home state."

       Mother's reliance on In re Gino C. (2014) 224 Cal. App. 4th 959, 965 (and related

cases) is unavailing. In that case, this court concluded the juvenile court erred when it

exercised permanent jurisdiction over the children without ever attempting to contact the

children's home state, which was Mexico. In so concluding, this court noted that the

juvenile court "misinterpreted section 3424, subdivision (b), as allowing the court's

temporary emergency jurisdiction to automatically convert to permanent jurisdiction if

the parents did not initiate child custody proceedings in Mexico." (Id. at p. 966.) In

contrast to the facts of In re Gino C., here the record shows the juvenile court made




possible. Despite those repeated requests, almost a month later at the April 9 hearing the
juvenile court still had no formal response to its letter. Mother's argument also ignores
the fact that Japanese officials all along had in fact been responding to the juvenile court's
myriad good faith attempts to discuss jurisdiction by repeatedly stating that such
discussions were altogether improper.
                                             23
several attempts to discuss the jurisdiction issue with a Japanese court before the juvenile

court properly exercised permanent jurisdiction.

       In addition, we note the record also does not support mother's argument that if

advised, she would have commenced a custody action in Japan. We note that even after

the UCCJEA issue arose in late January 2015, mother had months to commence a

custody action in Japan, but did not do so. There also is no indication in the record

mother made any attempt to do so. Conversely, the record strongly suggests mother had

little or no intention of commencing, or incentive to commence, a custody action in

Japan, given mother, father and minor all live in San Diego, father is stationed in San

Diego, and mother and father wanted to reunite and continue to live in San Diego, as

noted ante (fn. 6).

       B. The True Finding under Subdivision (a) of Welfare and Institutions Code

Section 300

       Mother next contends the court erred when it found the petition true under

subdivision (a) of Welfare and Institutions Code section 3008 because the domestic

8       Welfare and Institutions Code section 300 provides in part: "Any child who comes
within any of the following descriptions is within the jurisdiction of the juvenile court
which may adjudge that person to be a dependent child of the court: [¶] (a) The child has
suffered, or there is a substantial risk that the child will suffer, serious physical harm
inflicted nonaccidentally upon the child by the child's parent or guardian. For the
purposes of this subdivision, a court may find there is a substantial risk of serious future
injury based on the manner in which a less serious injury was inflicted, a history of
repeated inflictions of injuries on the child or the child's siblings, or a combination of
these and other actions by the parent or guardian which indicate the child is at risk of
serious physical harm. For purposes of this subdivision, 'serious physical harm' does not
include reasonable and age-appropriate spanking to the buttocks where there is no
evidence of serious physical injury." (Italics added.)
                                             24
violence between her and father was not directed at minor, and thus there was no conduct

intentionally or "nonaccidently" directed "upon the child by the . . . parent" for purposes

of this subdivision.

       " 'The basic question under section 300 is whether circumstances at the time of the

hearing subject the minor to the defined risk of harm.' [Citation.] 'Proof by a

preponderance of evidence must be adduced to support a finding that the minor is a

person described by Section 300' at the jurisdiction hearing. [Citation.] 'On appeal, the

"substantial evidence" test is the appropriate standard of review for both the jurisdictional

and dispositional findings. [Citations.]' [Citation.]" (In re J.N. (2010) 181 Cal. App. 4th
1010, 1022.) " 'Substantial evidence is evidence that is reasonable, credible, and of solid

value. [Citation.]' [Citation.]" (In re Christopher C. (2010) 182 Cal. App. 4th 73, 84.)

       "The purpose of section 300 [of the Welfare and Institutions Code] 'is to provide

maximum safety and protection for children who are currently being physically, sexually,

or emotionally abused, being neglected, or being exploited, and to ensure the safety,

protection, and physical and emotional well-being of children who are at risk of that

harm.' [Citation.] Although many cases based on exposure to domestic violence are filed

under section 300, subdivision (b) [of that statute] (e.g., In re Basilio T. (1992) 4
Cal. App. 4th 155, 168–169, superseded by statute on another point as noted in In re

Lucero L. (2000) 22 Cal. 4th 1227, 1239–1242; In re Heather A. (1996) 52 Cal. App. 4th
183, 193–194), section 300, subdivision (a) may also apply." (In re Giovanni F. (2010)

184 Cal. App. 4th 594, 599.)


                                              25
       Here, viewing the evidence in the light most favorable to the juvenile court's

findings, we conclude there is ample evidence in the record to support the juvenile court's

finding there was a substantial risk minor will suffer serious physical harm "inflicted

nonaccidently" by mother and/or father. Indeed, the record shows that minor not only

was present during the December 2 domestic violence incident between mother and

father, but that he was "at their feet" during most of the incident and that during some of

the incident, father was actually holding minor while mother was hitting father and while

father was choking mother.

       What's more, the record also shows the December 2 incident involved severe

domestic violence by both mother and father, which included "choking, hitting, grabbing,

throwing objects [and] pushing." During the incident, the record shows that father pinned

mother down "several times"; that mother hit father at least two times with a piano stool;

and that mother hit father while he was holding minor and also kicked father.

       Although mother and father each denied any other incidents of domestic violence,

there is sufficient evidence in the record to support the finding of the juvenile court that

domestic violence was an ongoing problem for mother and father. The record includes

mother's statement to her NFFS therapist that violence had been " 'present throughout

their relationship,' " which statement was consistent with agency reports of other

incidents of domestic violence, including when mother was pregnant. In that instance,

mother reported father pushed her, causing her to fall to the floor. Mother confided she

was afraid of losing her baby as a result of this incident.


                                              26
       Although mother testified father did not push her while she was pregnant, as a

court of review " '[w]e do not reweigh the evidence, evaluate the credibility of witnesses

or resolve evidentiary conflicts.' " (See In re Lana S. (2012) 207 Cal. App. 4th 94, 103.)

In any event, we note the juvenile court's finding that domestic violence was an ongoing

problem for mother and father is buttressed by the additional finding of the court that

mother was candid about domestic violence and the "number" of such instances during

interviews shortly after the December 2 incident, in contrast to subsequent interviews,

when she attempted to minimize the violence, and to her April 9 testimony.

       We thus conclude the evidence in the record supports the finding that the ongoing

risk of domestic violence between mother and father placed minor at substantial risk of

serious harm under subdivision (a) of Welfare and Institutions Code section 300.

                                      DISPOSITION

       The order of the juvenile court declaring minor a dependent child pursuant to

Welfare and Institutions Code section 300, subdivision (a) is affirmed.


                                                                                BENKE, J.

WE CONCUR:


McCONNELL, P. J.


IRION, J.




                                            27